Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,624,921 (‘921).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘921 reference discloses a composition comprising: 1-1500 mg beet root .
Thus, it would have been obvious to one of ordinary skill in the art to obtain the present invention given the claims of the ‘921 reference.  This is because the ‘921 reference teaches the use of the same composition for the same purpose, namely, a composition comprising beet root extract and potassium nitrate for modifying nitric oxide levels in a subject. 

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.
Applicant will consider filing a Terminal Disclaimer, if appropriate, upon the claims otherwise being deemed in condition for allowance.  For at least this reasons, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bryan et al. US 8,962,038 B2, in view of Crozier et al. US 2016/0095342 A1 and Anderson et al. US 2017/0044632 A1.
Bryan teaches a method for enhancing NO production in the body by administering a dietary supplement comprising potassium nitrate in an amount ranging from 50 mg to about 500 mg, and ascorbic acid ranging in an amount between 100 mg to about 2000 mg.  See abstract, and columns 3, 6 and 13-17.  Bryan further teaches that level of NO can be increased by intake of dietary supplements that comprise green leafy vegetables, beet root, green tea extract, coffee extract, and pomegranate.  See columns 16-17.  Additional pharmaceutical excipients such as coating, sweetening, coloring, binding, and the like are found in column 18.  Vitamin B 12 in an amount ranging from about 1000 µg is found in columns 19-20.   
While Bryan teaches that level of NO can be increased by intake of dietary supplements that comprise green leafy vegetables, beet root, green tea extract, coffee extract, and pomegranate, Bryan does not expressly point out that beet root is an extract of beet root.  
Crozier teaches a composition that enhance nitric oxide to improve exercise performance.  The composition comprises between 100-200 mg of plant-derived nitrates as an extract of a plant.  Plant-derived nitrate source includes beet root extract.  See paragraph 0008 and claim 2.
Thus, it would have been obvious to one of ordinary skills in the art at the time the invention was made to, by routine experiment modify the composition of Bryan to 
Anderson teaches a nutritional dietary composition that comprises a nitrate salt (paragraph 0015), vitamins, magnesium and folic acid.  See paragraphs 0055-0056 and 0077.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include folic acid and magnesium in the nitrate dietary supplement of Bryan to obtain the claimed invention with the expectation of at least similar results.  This is because Anderson teaches the present of folic acid and magnesium in a composition useful to include NO level is known in the art.
It is noted that the cited references do not teach every amount of all the components recited in the claims.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to, by routine experimentation select the amounts that fall within the claimed range.  This is because the cited references teach the desirability for preparing a nitrate dietary supplement useful for the same use as the claimed invention, namely to enhance and/or increase nitric oxide level in a subject.

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
.

The Declaration under 37 CFR 1.132 filed 03/07/22 is insufficient to overcome the rejection of claims 1-20 based upon Bryan et al. as set forth in the last Office action because: the cited reference has a filing date that would quality as a 102(a)(1) reference.

Thus, for at least the above reasons, the 103(a) rejection over Bryan in view of Anderson is maintained.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615